DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2021 has been entered.
 

Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on January 11th, 2021.  Claims 3-5, 8, 9, 11, 12, and 14-24 are pending. Claims 1, 2, 6, 7, 10, and 13 are canceled.  Claims 19-24 are newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mantle of transparent material covering the label as in claims 23 and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The recitations of claims 4 and 11 lack proper antecedent basis in the specification.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


1) Optical structure…configured to receive the input light beam…as recited in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) Glass or transparent plastic prism, truncated pyramidal structure as disclosed and shown in figs 3-7, for example.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitations in claims 4 and 11 to the cited elements therein having a “level of roughness which is configured to…” and “has a level of roughness of 0.1 lambda or less, wherein lambda is 650nm” are inadequately disclosed by Applicant.
The recitation itself to “level of roughness…” is drawn to a qualitative descriptor (e.g. low, medium, high), which is not disclosed in the specification and not discussed “level” in describing the roughness and thus such recitation is further insufficiently supported by the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed carrier as in claims 4 and 11 are indefinitely defined, as it is unclear what structure(s) are afforded thereto by the recitations to “…the level of roughness…” coincident with the functionality of an applied wavelength.
As similarly discussed above under 35 USC 112 a/1st, the recitation itself to “level of roughness…” is drawn to a qualitative descriptor (e.g. low, medium, high), which is not disclosed in the specification and not discussed as to the structural topography/grain structure that is given for such “levels” and providing such functionality with respect to applied wavelength.  It is additionally noted that the specification itself does not utilize “level” in describing the roughness and thus such recitation is further indefinitely defined as it is unclear what is meant by “level” in these recitations.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Herein, the metes and bounds of the carrier are indefinitely defined.  Claim 17, from which claim 21 depends, recites that the carrier is one of a plurality of wells in a well plate.  The recitation of claim 21 to “…the optical structure of the bottom of the carrier comprises a plurality of hemispheres below each well.”
Herein, the claims do not claim a plurality of carriers/wells, and wherein claim 17 sets forth that the carrier is “one of…”, and thus this constitution to the optical structure in claim 21 is indefinitely defined.
It is further noted that independent claim 15 sets forth that the optical structure of the bottom of the carrier is a hemisphere or a truncated pyramid, wherein the claims lack basis for a plurality of hemispheres.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As similarly discussed above under 35 USC 112 b/2nd paragraph, and with respect to independent claim 15 setting forth that the optical structure of the bottom of the carrier is a hemisphere or a truncated pyramid, the recited further provision to a plurality of hemispheres below each well fails to properly further limit the subject matter of claims 15/17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 3-5, 8, 9, 11, 12, and 15-18, and 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schermer et al. (US 2005/0110989), hereafter Schermer in view of Ehrfeld et al. (US 2005/0025676), hereafter Ehrfeld.
Schermer discloses an optical device integrated with the well (abstract).  With regard to claims 7, and 15, Schermer discloses a carrier, as claimed, wherein the carrier is a unitary structure comprising a sample chamber 8 formed from two upstanding walls 58,58 with a space therebetween and a bottom 72 with the depending portion therefrom, wherein the bottom comprises an optical structure 70 (i.e. prism) shaped like a truncated pyramid, and a transparent inspection wall (i.e. the inside wall surface of the bottom) and including an investigation region 236 that is at a binding surface of an interior side of the transparent inspection wall  (having a circular shape therein within the space, wherein Examiner notes that the “circular investigation region” recited within the functionality of the optical structure of the bottom is drawn to a designation of the shaping of the space and such circular shape is not particularly structurally defined by way of structural elements, and the investigation region of Schermer likewise includes a circular region therein which is herein designated as the claimed circular investigation region) with capture elements, such as antibodies or ligands for binding with target components), wherein Examiner notes that the input light beam itself is not a positively claimed element of the carrier and Schermer provides a commensurately-positioned positive element of the light source 109 proximate to the carrier and is capable of providing an input beam perpendicular to the at least one optical structure wherein the “optical structure of the bottom is configured to receive the input light beam at a perpendicular angle and totally internally reflected the input light beam in a circular 
With regards to claim 15, Schermer does not specifically disclose that the optical carrier is a hemisphere or a truncated pyramid, wherein a top and a bottom of the truncated pyramid are parallel.
Ehrfeld discloses microreaction vessels and titerplates (abstract).  With regard to 15, Ehrfeld discloses a carrier, as claimed, wherein the carrier comprises a sample chamber 8 formed from two upstanding walls 2,2 with a space therebetween and a bottom 3 wherein the bottom comprises an optical structure 31 shaped like a truncated pyramid (a trapezoidal prism) wherein a top and bottom are parallel (see fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify the geometry of the optical carrier of Schermer so as to provide a truncated pyramid wherein a top and a bottom are parallel such as taught by Ehrfeld in order to provide an obvious alternative shaping to the optical structure for a likewise application in optical 


Claims 3-5, 9, 11, 12, 15-18, and 22 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld in view of Schermer.
Ehrfeld discloses microreaction vessels and titerplates (abstract).  With regard to claims 7, and 15, Ehrfeld discloses a carrier, as claimed, wherein the carrier comprises a sample chamber 8 formed from two upstanding walls 2,2 with a space therebetween and a bottom 3 wherein the bottom comprises an optical structure 31 shaped like a truncated pyramid, and a transparent inspection wall (i.e. bottom 3 and having a binding surface thereat on an interior side, and having a circular investigation region therein, as claimed; Examiner notes that herein such recitation to “binding surface” is merely structurally drawn to a surface and there is no provision for probes, capture molecules, etc…and thus such surface exists on the interior and is utilized for such recitation, and supporting immobilization layer 6 does not need to be construed for this element.  Further, Examiner notes that the input light beam itself is not a positively claimed element of the carrier and Ehrfeld provides a commensurately-positioned positive element of the light source 41 proximate to the carrier and is capable of providing an input beam perpendicular to the at least one optical structure, as claimed (pars. [0050-
With regard to claim 15, Ehrfeld does not specifically disclose that the carrier is a unitary structure, as claimed.
Schermer has been discussed above.
It would have been obvious to one of ordinary skill in the art to modify the carrier of Ehrfeld to make integral those elements and thus provide a carrier comprising a unitary structure such as taught by Schermer in order to provide an obvious alternative form in which making parts integral is recognized as an obvious rationale in providing an obvious engineering design choice (see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347,349 (CCPA 1965), wherein it is noted that Schermer is drawn to analogous subject matter of microplates for optical investigation of binding assays, and further wherein Applicant’s own disclosure in par. [0038] sets forth that the composition of the carrier may be of multiple components of different materials and such represents a contemplated alternative arrangement wherein a criticality and unexpected results are not seen in the unitary structuring.


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schermer in view of Ehrfeld as applied to claims 3-5, 8, 9, 11, 12, 15-18, and 22 above and in further view of Ewart et al.  (USPN 5,922,537), hereafter Ewart.

Ewart discloses nanoparticle biosensors (abstract).  Ewart provides biosensor technology with labeling entities having particle reporters that provide cost competitive readily-manufactured devices.  Ewart discloses utilizing label particles such as paramagnetic particles, in which such reporter particles greatly increase the sensitivity and accuracy, and provide a variety of assay techniques for determining analyte presence in a sample (abstract; lines 50-67, col. 2; lines 13-18, col. 3; lines 17-55, col. 17, for example).
It would have been obvious to modify Schermer to utilize reporter label particles such as ones having paramagnetic properties that are configured to absorb or scatter an evanescent field such as taught by Ewart in order to provide label particle in a biosensor which greatly increases the sensitivity and accuracy in the binding assays desired to be carried out in Schermer.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld in view of Schermer, as discussed in claims 3-5, 9, 11, 12, 15-18, and 22 and in further view of Ewart.
Ehrfeld/Schermer does not specifically disclose label particles, as in claim 14.
Ewart has been discussed above.
It would have been obvious to modify Ehrfeld/Schermer to utilize reporter label particles such as ones having paramagnetic properties that are configured to absorb or scatter an evanescent field such as taught by Ewart in order to provide label particle in a .

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schermer in view of Ehrfeld as applied to claims 3-5, 8, 9, 11, 12, 15-18, and 22  above, and further in view of Bradwell (USPN 5,429,951).
Schermer/Ehrfeld does not specifically disclose that the sample chamber comprises a gel.
With regard to claim 20, the recitation is drawn to a formula describing a natural principle in Snell’s Law of refraction, which exists at the interface between the gel (as modified below) of the sample chamber and the carrier.
Bradwell discloses a multiwell plate for immunoassays in which the wells comprise agarose gel for absorbing components for the assay (abstract; col. 1, figure 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Schermer/Ehrfeld to have the sample chamber comprise a gel such as taught by Bradwell in order to provide an obvious alternative arrangement in the well which affords analogous manners of conducting immunoassays applications in the carrier/well as likewise desired in Schermer/Ehrfeld.

Claims 19 and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld in view of Schermer as applied to claims 3-5, 8, 9, 11, 12, 15-18, and 22  above, and further in view of Bradwell.

Ehrfeld/Schermer does not specifically disclose that the sample chamber comprises a gel.
With regard to claim 20, the recitation is drawn to a formula describing a natural principle in Snell’s Law of refraction, which exists at the interface between the gel (as modified below) of the sample chamber and the carrier.
It would have been obvious to one of ordinary skill in the art to modify Ehrfeld/Schermer to have the sample chamber comprise a gel such as taught by Bradwell in order to provide an obvious alternative arrangement in the well which affords analogous manners of conducting immunoassays applications in the carrier/well as likewise desired in Ehrfeld/Schermer.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schermer in view of Ehrfeld and Ewart as applied to claim 14 above and in further view of Smith (USPN 3,770,380).
Schermer/Ehrfeld/Ewart does not specifically disclose that the label particles are covered with a mantle of transparent material that has a same refractive index as the carrier.
Smith discloses a multiwell plate being made of a light-transparent base material and method for immunoassays in which the label particles at the base are covered with a mantle of transparent material that has a same refractive index as the carrier for effectively carrying out optical assays of the wells with light passed through the well and 
It would have been obvious to modify Schermer/Ehrfeld/Ewart to include a mantle covering the label particles and having a same refractive index as the carrier such as taught by Smith in order to provide for an optical well/carrier architecture that may be suitably optically investigated through the well bottom to interrogate the binding region thereof and suitably confining the requisite elements for optical investigation thereof.



Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfled in view of Schermer and Ewart as applied to claim 14 above and in further view of 
Ehrfeld/Schermer/Ewart does not specifically disclose that the label particles are covered with a mantle of transparent material that has a same refractive index as the carrier.
Smith has been discussed above.
It would have been obvious to modify Ehrfeld/Schermer/Ewart to include a mantle covering the label particles and having a same refractive index as the carrier such as taught by Smith in order to provide for an optical well/carrier architecture that may be suitably optically investigated through the well bottom to interrogate the binding 



Response to Arguments
Applicant’s arguments with respect to claim(s) 3-5, 8, 9, 11, 12, and 14-24 have been considered but are moot in view of the new grounds of rejection discussed above in the body of the action.
Herein, independent claim 15 is now rejected under 35 USC 103 as being unpatentable over Schermer in view of Ehrfeld for the reasons discussed in the body of the action.  As discussed therein, Ehrfeld discloses an optical structure 31 shaped like a truncated pyramid (a trapezoidal prism) wherein a top and bottom are parallel (see fig. 1, for example).  And as discussed above, it would have been obvious to one of ordinary skill in the art to modify the geometry of the optical carrier of Schermer so as to provide a truncated pyramid wherein a top and a bottom are parallel such as taught by Ehrfeld in order to provide an obvious alternative shaping to the optical structure for a likewise application in optical assaying of microwells, wherein Schermer further discloses truncated prism geometries and discloses that it is desirable to provide prism geometries wherein the tip portion is removed so as to allow for easier molding (pars. [0067,0068], figs. 1&4 of Schermer for example) and would have a reasonable expectation of success in  Schermer for likewise optical investigations.

Further, with regard to claims 3-5, 9, 11, 12, 15-18 rejected under 35 USC 103 as being unpatentable over Ehrfeld in view of Schermer, Applicant traverses the rejection.
Applicant asserts that Ehrfeld does not disclose that an interior side of the transparent inspection wall further comprises a binding surface.
	As discussed above in the body of the action, Ehrfeld discloses a transparent inspection wall (i.e. bottom 3 and having a binding surface thereat on an interior side, and having a circular investigation region therein, as claimed). 
 Examiner notes that herein such recitation to “binding surface” is merely structurally drawn to a surface and there is no provision for probes, capture molecules, etc…and thus such surface exists on the interior of bottom 3 and can be utilized for such recitation; supporting immobilization layer 6 does not need to be construed for this element.

Remaining dependent claims are maintained rejected for the reasons discussed above in the body of the action as there are no such deficiencies with respect to independent claim 15.

Further, newly-added claims 19-24 are rejected for the reasons discussed above in the prior art rejections, and wherein claim 21 is rejected under 35 USC 112 b/2nd paragraph and 35 USC 112 f/4th paragraph for the reasons discussed above.


st and 35 USC 112b/2nd paragraph for the reasons discussed above.
Notably, and applicable in both, Examiner asserts that the recitation itself to “level of roughness…” is drawn to a qualitative descriptor (e.g. low, medium, high), which is not disclosed in the specification and not discussed as to the structural topography/grain structure that is given for such “levels” and providing such functionality with respect to applied wavelength.  It is additionally noted that the specification itself does not utilize “level” in describing the roughness and thus such recitation is further indefinitely defined as it is unclear what is meant by “level” in these recitations.
By this, in as much as understood and required herein by the claims, the cited prior art is maintained over these claims and recitations, and as seen in the body of the rejection.

Lastly, the drawings and specification are objected to for the reasons discussed above in the body of the action.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/           Primary Examiner, Art Unit 1798